Title: Hugh Hill to Abigail Adams, 16 April 1782
From: Hill, Hugh
To: Adams, Abigail


     
      Madam
      
       April the 16th. 1782
      
     
     Yours I reseved this morning and I asner you madam that twenty five Guines is the Costomry Pasage that is payd too or from uerap I apeled to Captn. Dixey that Comanded a ship of Mr. Treaseys in bilbao wher I was: You will ples to Draw me a set of bils at the present Discount Which is fiften pr cent and fored them to Captn. Job Prince: four Sets the Som is thirty Nin pounds at ten Dayes Sight now mor at present from your very homble Sert
     
      Hugh Hill
     
     
      My regards to Charls.
     
    